DETAILED ACTION
	This is in response to communication received on 12/29/20.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 10/16/19, 1/27/20, 6/24/20, and 10/1/20.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over DOUGLAS (US PGPub 2008/0044651) in view of CHAN (US PGPub 2009/0246408) on claim 1, 18, 19 and 20 are maintained. The rejection is repeated below for convenience.
As for claim 1, DOUGLAS teaches "An electrically conductive coating is disclosed. According to one embodiment of the present invention, the coating includes a plurality of single-wall or multi-walled Carbon nanotubes having a diameter less than 20 nanometers" (abstract, lines 1-4) and "The substrate is not critical and can be any conductive or non-conductive material, for example, metals" (paragraph 62, lines 1-2), i.e. a method for producing a carbon nanotube-metal composite in which carbon nanotubes are layered on a metal substrate.
DOUGLAS teaches "Conductive inks and coatings of this invention may be easily formed and applied to a substrate such as a dispersion of nanotubes alone in solvents such as acetone, water, ethers, and alcohols" (paragraph 53, lines 1-4), "The substrate is not critical and can be any conductive or non-conductive material, for example, metals" (paragraph 62, lines 1-2), and "The conductive inks and coatings may be applied by other known processes such as spray painting, dip coating, spin coating, (i) spreading a liquid, in which carbon nanotubes are suspended, over said metal substrate.
DOUGLAS further teaches "The solvent is then removed by normal processes such as drying or heating to form the desired conductive ink and coating of nanotubes" (paragraph 53, lines 4-6), i.e. (iii) removal of said liquid to produce said carbon nanotube-metal composite.
DOUGLAS is silent on ii) during or after step (i), subjecting said liquid, while spread over said metal substrate, to a shearing force sufficient to spatially confine the liquid to induce at least partial alignment of said carbon nanotubes spread over said metal substrate.
CHAN teaches "The present invention relates to a method of aligning nanotubes" (paragraph 1, lines 1-2).
CHAN further teaches "The electrical properties of nanotubes are dependent on, amongst others, their dimensions and orientation. When properly formed and oriented, nanotubes provide great electrical current handling capability, high thermal conductivity and high mechanical strength. These properties make nanotubes an ideal material for molecular or nano-scale electronic devices" (paragraph 2, lines 3-8).
CHAN further teaches "In the past, nanotubes in the devices were formed by spin-coating or other like techniques. The formed nanotubes were randomly distributed, highly entangled and had unpredictable electrical properties. More recently, however, nanotubes have been controllably assembled into hierarchical arrays" (paragraph 3, lines 1-6).
(i) spreading a liquid, in which carbon nanotubes are suspended, over a substrate, (ii) during ... step (i), subjecting said liquid while spread over said metal substrate to a shearing force sufficient to spatially confine the liquid to induce at least partial alignment of said carbon nanotubes spread over said ... substrate, wherein, after step (iii), the lengthwise dimensions of said carbon nano tubes are adhered to and oriented parallel with said ... surface, and said carbon nanotubes are at least partially aligned with each other. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the steps of ii) during or after step (i), subjecting said liquid, while spread over said metal substrate, to a shearing force sufficient to spatially confine the liquid to induce at least partial alignment of said carbon nanotubes spread over said metal substrate ... wherein, after step (iii}, the lengthwise dimensions of said carbon nanotubes are adhered to and oriented parallel with said metal surface, and said carbon nanotubes are at least partially aligned with each other in the process of DOUGLAS because CHAN teaches that such alignment processes results in more consistent electrical properties in carbon nanotubes and avoids the unpredictability caused by random application.
As for claim 18, DOUGLAS teaches "a wet dispersion that is dispersed in a coating or ink comprises a plurality of nanotubes with an outer diameter of less than 20 nm, the carbon nanotubes consisting of less than 10 percent by weight of the wet dispersion which is applied to a substrate as a wet dispersion" (paragraph 55, lines 34- 38). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the wt% composition of DOUGLAS to a volume percentage, which appears to overlap with the instant claimed range of wherein said carbon nanotubes are included in an amount of at least 1 vol% by volume of the carbon nanotube-metal composite. In the case where the claimed ranges "overlap or lie inside In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 19, DOUGLAS is silent on wherein said carbon nanotubes are sufficiently aligned to result in said carbon nanotube-metal composite possessing room temperature electrical and thermal conductivities exceeding those of the metal alone.
CHAN teaches "The electrical properties of nanotubes are dependent on, amongst others, their dimensions and orientation. When properly formed and oriented, nanotubes provide great electrical current handling capability, high thermal conductivity and high mechanical strength. These properties make nanotubes an ideal material for molecular or nano-scale electronic devices" (paragraph 2, lines 3-8) and that "In the past, nanotubes in the devices were formed by spin-coating or other like techniques. The formed nanotubes were randomly distributed, highly entangled and had unpredictable electrical properties. More recently, however, nanotubes have been controllably assembled into hierarchical arrays" (paragraph 3, lines 1-6).
Examiner notes that CHAN is silent on improving the thermal conductivity. However, it is the position of the Examiner that the aligned carbon nanotubes are sufficiently aligned to result in said carbon nanotube-metal composite possessing room temperature electrical and thermal conductivities exceeding those of the metal alone is inherent as these are physical property of the composite. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to wherein said carbon nanotubes are sufficiently aligned to result in said carbon nanotube-metal composite possessing room temperature electrical and thermal conductivities exceeding those of the metal alone in the process of DOUGLAS because CHAN teaches that aligning the nanotubes properly results in great electrical current handling capability, high thermal conductivity and high mechanical strength.
As for claim 20, DOUGLAS further teaches "the conductive coating, conductive ink and coating or ink formulation comprises a solvent, surfactant and dispersing agent. The solvent can be selected from ethanol, methanol, isopropanol, acetonitrile, hexane, heptane, acetone, water, ethers, and alcohols. Additionally the dispersing agent or surfactant is selected from materials that assist in the suspension of the carbon nanotubes and other solids in the dispersion but do not hinder the conductivity after curing" (paragraph 52, lines 1-9), i.e. wherein a surfactant is included in said liquid to improve dispersion of carbon nanotubes in the liquid.
DOUGLAS is silent on wherein a surfactant is included ... to induce deformability of said liquid when subjected to said shearing force. However, it is the position of the Examiner that it would be inherent that a surface would induce deformability of said liquid when subjected to said shearing force because such an action is a direct result of the physical properties of surfactants. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present 
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over DOUGLAS (US PGPub 2008/0044651) in view of CHAN (US PGPub 2009/0246408) and DAVIS (US PGPub 2010/0028960) on claim 5 is maintained. The rejection is provided below for convenience.
As for claim 5, DOUGLAS teaches "the nanotubes are oriented after curing by exposing the conductive inks and coatings to a shearing, stretching, or elongating step or the like, e.g., using conventional polymer processing methodology. Such shearing type processing refers to the use of force to induce flow or shear into the coating, forcing a spacing, alignment, reorientation, disentangling etc. of the nanotubes from each other greater than that achieved for nanotubes simply formulated either by themselves or in a dispersion with polymeric materials" (paragraph 73, lines 1-10).
CHAN teaches "Once capillary attraction takes place and the flow starts, as illustrated in the plan view schematic of FIG. 4, the nanotubes will be compelled to align themselves parallel to the flow direction F by a shear force S, which is opposite to the flow direction F. In consequence, the nanotubes will orient themselves to be parallel to the flow direction F to minimize the shear force S acting on them" (paragraph 25, lines 7-13), i.e. wherein said shearing force is a force formed by capillary action.
DOUGLAS and CHAN are silent on wherein said shearing force is provided by an air knife method in which gaseous flow impinges on said liquid at an oblique angle to spatially confine said liquid when said liquid is in contact with said metal substrate 
DAVIS teaches "After a layer is applied, the carbon nanotubes and the biomolecules bound thereto may be dispersed and aligned in the layer using any suitable technique, including but not limited to application of shear force to the layer (e.g., by blowing air across the layer)" (paragraph 27, lines 9-13), i.e. wherein (ii) during or after step (i), subjecting said liquid to a shearing force sufficient to spatially confine the liquid to induce at least partial alignment of said carbon nano tubes on said ... substrate ... wherein, after step (iii}, the lengthwise dimensions of said carbon nano tubes are adhered to and oriented parallel with said ... surface, and said carbon nanotubes are at least partially aligned with each other such that wherein said shearing force is provided by an air knife method in which gaseous flow impinges on said liquid at an oblique angle to spatially confine said liquid when said liquid is in contact with said metal substrate.
CHAN further teaches "The electrical properties of nanotubes are dependent on, amongst others, their dimensions and orientation. When properly formed and oriented, nanotubes provide great electrical current handling capability, high thermal conductivity and high mechanical strength. These properties make nanotubes an ideal material for molecular or nano-scale electronic devices" (paragraph 2, lines 3-8) and that "In the past, nanotubes in the devices were formed by spin-coating or other like techniques. The formed nanotubes were randomly distributed, highly entangled and had unpredictable electrical properties. More recently, however, nanotubes have been controllably assembled into hierarchical arrays" (paragraph 3, lines 1-6). 
wherein said shearing force is provided by an  air knife method in which gaseous flow impinges on said liquid at an oblique angle to spatially confine said liquid when said liquid is in contact with said metal substrate in (ii) during or after step (i), subjecting said liquid to a shearing force sufficient to spatially confine the liquid to induce at least partial alignment of said carbon nanotubes on said metal substrate; and (iii) removal of said liquid to produce said carbon nanotube-metal composite; wherein, after step (iii), the lengthwise dimensions of said carbon nanotubes are adhered to and oriented parallel with said metal surface, and said carbon nanotubes are at least partially aligned with each other in the process of DOUGLAS because DAVIS teaches that such a process allows for the orientation of carbon nanotubes applied to a surface and CHAN teaches that such alignment processes results in more consistent electrical properties in carbon nanotubes and avoids the unpredictability caused by random application.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over DOUGLAS (US PGPub 2008/0044651) in view of CHAN (US PGPub 2009/0246408) and LO (US PGPub 2007/0056855) on claim 7, 14, 22 and 23 are maintained. The rejection is provided below for convenience.
As for claim 7, DOUGLAS and CHAN are silent on wherein, following step (iii), a layer of metal is coated onto said carbon nanotubes to result in said carbon nanotubes sandwiched between said metal substrate and an overlayer of metal.
LO teaches "Another embodiment of the present invention in forming an electroplated interconnection wire of a composite material of carbon nanotubes and a metal comprises printing by, for example ink-jet printing, a pattern on a surface of a a method for producing a carbon nanotube-metal composite wherein, following step (iii), a layer of metal is coated onto said carbon nanotubes to result in said carbon nano tubes sandwiched between said ... substrate and an overlayer of metal.
LO further teaches "the primary objective of the present invention is to provide a method for forming an electroplated interconnection wire of a composite of carbon nanotubes and a metal (e.g. copper). Said electroplated interconnection wire, when used as a conductive channel, has an increased current density and a reduced electromigration resistance of copper" (paragraph 4, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein, following step (iii), a layer of metal is coated onto said carbon nanotubes to result in said carbon nanotubes sandwiched between said metal substrate and an overlayer of metal in the process of DOUGLAS and CHAN because LO teaches that such an electroplating step can produce a composite wit with improved properties.
As for claim 22, DOUGLAS and CHAN are silent wherein said metal comprises an element selected from the group consisting of copper, titanium, iron, cobalt, nickel, zinc, palladium, platinum, silver, gold, rhodium, iridium, ruthenium, magnesium, silicon, germanium, and tin.
However, DOUGLAS does teach "The substrate is not critical and can be any conductive or non-conductive material, for example, metals" (paragraph 62, lines 1-2), LO teaches "On a flexible substrate formed of a polymer (e.g. polyimide), a metal (e.g. copper) baseline is formed as an electroplating base with a mask by sputtering or vaporization" (paragraph 13, lines 1-4) and then teaches applying carbon nanotubes onto said copper baseline.
LO further teaches "the electroplated interconnection wire of a composite of carbon nanotubes and a metal formed according to the method of the present invention has improved mechanical strength in comparison with a copper wire. When an interconnection wire formed between devices on a flexible substrate, it must have a higher ductility and a higher strength. The electroplated interconnection wire of a composite of carbon nanotubes and a metal formed according to the method of the present invention is very suitable for use as an interconnection wire on the flexible substrate" (paragraph 4, lines 8-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the metal substrate of DOUGLAS be a flexible substrate with a copper baseline such that wherein said metal comprises an element selected from the group consisting of copper because LO teaches that such a carbon-nanotube metal composite wires are flexible and durable enough to survive a flexible substrate.
As for claim 14, DOUGLAS is silent on wherein said metal substrate is a metal containing foil, tape or wire.

LO further teaches "the electroplated interconnection wire of a composite of carbon nanotubes and a metal formed according to the method of the present invention has improved mechanical strength in comparison with a copper wire. When an interconnection wire formed between devices on a flexible substrate, it must have a higher ductility and a higher strength. The electroplated interconnection wire of a composite of carbon nanotubes and a metal formed according to the method of the present invention is very suitable for use as an interconnection wire on the flexible substrate" (paragraph 4, lines 8-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the metal substrate of DOUGLAS be a flexible substrate with a copper baseline such that wherein said metal substrate is a metal-containing ... wire because LO teaches that such a carbon-nanotube metal composite wires are flexible and durable enough to survive a flexible substrate.
As for claim 23, DOUGLAS and CHAN are silent wherein said metal comprises an element selected from the group consisting of copper, titanium, iron, cobalt, nickel, zinc, palladium, platinum, silver, gold, rhodium, iridium, ruthenium, magnesium, silicon, germanium, and tin.

LO further teaches "the electroplated interconnection wire of a composite of carbon nanotubes and a metal formed according to the method of the present invention has improved mechanical strength in comparison with a copper wire. When an interconnection wire formed between devices on a flexible substrate, it must have a higher ductility and a higher strength. The electroplated interconnection wire of a composite of carbon nanotubes and a metal formed according to the method of the present invention is very suitable for use as an interconnection wire on the flexible substrate" (paragraph 4, lines 8-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the metal substrate of DOUGLAS be a flexible substrate with a copper baseline such that wherein said metal comprises copper because LO teaches that such a carbon-nanotube metal composite wires are flexible and durable enough to survive a flexible substrate.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over DOUGLAS ( US PGPub 2008/0044651) in view of CHAN (US PGPub 2009/0246408) and GRSTEIN (US PGPub 2006/0281306) on claim 10 is maintained. The rejection is provided below for convenience.
As for claim 10, DOUGLAS, CHAN and LO are silent on the thickness of the overlay metal.
GRSTEIN teaches "A method for forming an interconnect on a semiconductor substrate comprises providing at least one carbon nanotube within a trench" (abstract, lines 1-3). 
GRSTEIN further teaches "The metal layer may be conformally deposited on the carbon nanotube using an atomic layer deposition process or an electroless plating process. Multiple metal layers may be deposited to substantially fill voids within the carbon nanotube" ( abstract, lines 7-11 ).
GRSTEIN further teaches "As shown, conventional interconnect structures formed using carbon nanotubes do not utilize the full current-carrying capacity of the graphene sheets of the carbon nanotubes. This is partly due to voids 206 that exist within a bundle of carbon nanotubes" (paragraph 20, lines 1-5). 
It would have been within the skill of the ordinary artisan at the time of effective filing to design the said overlayer of metal and its thickness in DOUGLAS such that void are filled and full current-carrying capacity of the graphene sheets of the nanotubes is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over DOUGLAS (US PGPub 2008/0044651) in view of CHAN (US PGPub 2009/0246408) and LOPATIN (US PGPub 2010/0261058) on claim 15-17 are maintained. The rejection is provided below for convenience.
As for claim 15, DOUGLAS teaches "The substrate is not critical and can be any conductive or non-conductive material, for example, metals" (paragraph 62, lines 1-2).
LOPATIN teaches "A method and apparatus are provided for the cost effective formation of a composite material which includes metallized carbon nanotubes and/or nanofibers" (abstract, lines 1-3).
LOPATIN teaches "The host material 300 may be formed from a material, such as polyimide, Kapton, glass containing materials, or composite materials comprising copper (Cu), aluminum (Al), nickel (Ni), and/or stainless steel foils. In one embodiment, the host material 300 may comprise materials which include but are not limited to carbon, carbon-containing compounds, carbides, carbon nanotubes, carbon nanofibers, silicas, aluminum oxides, lead zirconium titanate, glasses, ceramics, polymers, aramid, aromatic polyamides, polyethylenes, polyamides, nylons, acrylics, rayons, cellulosics, metals, metal alloys, semiconductors, superconductors, optical fibers, wires, or combinations thereof. In one embodiment, the host material has a thickness between about 3 μm and about 100 μm" (paragraph 107, lines 11-22), i.e. a range that overlaps with wherein said metal-containing foil, tape, or wire has a thickness of at least 1 micron. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have a thickness of the substrate of DOUGLAS, and CHAN be a range that wherein said metal-containing foil, tape, or wire has a thickness of at least 1 micron because LOPATIN teaches that such substrates were known to be coated by carbon nanotube metal composites.
As for claim 16, DOUGLAS teaches "The substrate is not critical and can be any conductive or non-conductive material, for example, metals" (paragraph 62, lines 1-2). LOPATIN teaches "A method and apparatus are provided for the cost effective formation of a composite material which includes metallized carbon nanotubes and/or nanofibers" (abstract, lines 1-3).
LOPATIN teaches "The host material 300 may be formed from a material, such as polyimide, Kapton, glass containing materials, or composite materials comprising copper (Cu), aluminum (Al), nickel (Ni), and/or stainless steel foils. In one embodiment, the host material 300 may comprise materials which include but are not limited to carbon, carbon-containing compounds, carbides, carbon nanotubes, carbon nanofibers, silicas, aluminum oxides, lead zirconium titanate, glasses, ceramics, polymers, aramid, aromatic polyamides, polyethylenes, polyamides, nylons, acrylics, rayons, cellulosics, metals, metal alloys, semiconductors, superconductors, optical fibers, wires, or combinations thereof. In one embodiment, the host material has a thickness between about 3 μm and about 100 μm" (paragraph 107, lines 11-22), i.e. a range that overlaps with wherein said metal-containing foil, tape, or wire has a thickness of at least 10 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have a thickness of the substrate of DOUGLAS and CHAN be a range that overlaps with wherein said metal-containing foil, tape, or wire has a thickness of at least 10 microns because LOPATIN teaches that such substrates were known to be coated by carbon nanotube metal composites.
As for claim 17, DOUGLAS teaches "The substrate is not critical and can be any conductive or non-conductive material, for example, metals" (paragraph 62, lines 1-2). 
LOPATIN teaches "A method and apparatus are provided for the cost effective formation of a composite material which includes metallized carbon nanotubes and/or nanofibers" (abstract, lines 1-3).
LOPATIN teaches "The host material 300 may be formed from a material, such as polyimide, Kapton, glass containing materials, or composite materials comprising copper (Cu), aluminum (Al), nickel (Ni), and/or stainless steel foils. In one embodiment, the host material 300 may comprise materials which include but are not limited to carbon, carbon-containing compounds, carbides, carbon nanotubes, carbon nanofibers, aromatic polyamides, polyethylenes, polyamides, nylons, acrylics, rayons, cellulosics, metals, metal alloys, semiconductors, superconductors, optical fibers, wires, or combinations thereof. In one embodiment, the host material has a thickness between about 3 μm and about 100 μm" (paragraph 107, lines 11-22), i.e. a range that overlaps with wherein said metal-containing foil, tape, or wire has a thickness of at least 25 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have a thickness of the substrate of DOUGLAS and CHAN be a range that overlaps with wherein said metal-containing foil, tape, or wire has a thickness of at least 25 microns because LOPATIN teaches that such substrates were known to be coated by carbon nanotube metal composites.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over DOUGLAS (US PGPub 2008/0044651) in view of CHAN (US PGPub 2009/0246408) as applied to claim 1 above.
As for claim 28, DOUGLAS teaches "The conductive inks and coatings may be applied by other known processes such as spray painting, dip coating, spin coating, knife coating" (paragraph 53, lines 6-9) i.e. (i) spreading a liquid, in which carbon nanotubes are suspended, over said metal substrate.
DOUGLAS is silent on ii) during or after step (i), subjecting said liquid, while spread over said metal substrate, to a shearing force sufficient to spatially confine the liquid to induce at least partial alignment of said carbon nanotubes spread over said metal substrate.
CHAN teaches "The present invention relates to a method of aligning nanotubes" (paragraph 1, lines 1-2).

CHAN further teaches "In the past, nanotubes in the devices were formed by spin-coating or other like techniques. The formed nanotubes were randomly distributed, highly entangled and had unpredictable electrical properties. More recently, however, nanotubes have been controllably assembled into hierarchical arrays" (paragraph 3, lines 1-6).
CHAN further teaches "A schematic of the first example embodiment is shown in FIG. 2. The figure shows a mold 200, such as a PDMS or rubber mold, that has been placed on a substrate 202 ... As shown in the figure, the mold 200 is in conformal contact with the surface of the substrate such that the relief structures in the mold, which initially formed lengthwise-open channels, form lengthwise closed channels 204" (paragraph 23, lines 1-9), "FIG. 2 also shows a suspension of single-wall carbon nanotubes (CNTs) 208 that has been placed adjacent the open end 206 of the channels 204. In this embodiment, the suspension 208 is placed immediately adjacent and in contact with the open end 206 of the channels 204. The suspension 208 typically comprises one or more solvents that are mixed with nanotubes. When the suspension 208 is placed at the open end 206, it will substantially spontaneously fill the channels 204 by virtue of capillary attraction. The spontaneous filling in multiple channels is essentially a simultaneous fluidic alignment process" (paragraph 24, lines 1-12), "Once subjecting a liquid, while spread over said metal substrate, to a shearing force sufficient to spatially confine the liquid to induce at least partial alignment of said carbon nanotube spread over said metal substrate.
Examiner notes that claim as written does not exclude a step (ii) that includes further spreading of the material over the substrate as it uses the transitional phrase ‘comprising’. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or openended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
 The claim scope as written only requires that there be a first step of spreading a liquid, and a second step subjecting said liquid to the elements of step (ii), and allows for the inclusion of further elements in step (ii) such as a further spreading of the liquid.
Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine DOUGLAS and CHAN such that the mold of CHAN is placed on the substrate to be coated, the suspension of DOUGLAS is spread across an ii) during or after step (i), subjecting said liquid, while spread over said metal substrate, to a shearing force sufficient to spatially confine the liquid to induce at least partial alignment of said carbon nanotubes spread over said metal substrate and wherein step (ii) occurs after step (i) because CHAN teaches that such alignment processes results in more consistent electrical properties in carbon nanotubes and avoids the unpredictability caused by random application.

Response to Arguments
Applicant's arguments filed 12/29/20 have been fully considered but they are not persuasive. 
Applicant’s principal argument(s) is/are:
(a) Applicant argues that there is no conceivable means by which one could apply the alignment process of CHAN onto the already-deposited CNTs in DOUGLAS.

(b) Applicant argues CHAN is directed to sub micron processes while DOUGLAS is drawn to a macro process as evidenced by examples of processes that can be used to form coatings.

In response please consider the following remarks:

	Specifically, in the rejection, Examiner noted that CHAN teaches applying the shearing while the material is spread over the subtrate, by pulling from a suspension that is applied next to the mold and adjacent to the holes of the mold.
	The combination of DOUGLAS and CHAN is one in which the application steps of the CNTs of DOUGLAS are combined with the channels of the mold in CHAN such that the application, i.e. the spread over, is caused by capillary action and the shear forces created therein.
	To provide a more detailed explanation, CHAN describes applying a mold to a substrate and then applying a suspension adjacent to those channels whereby the suspension is pulled into the channels through capillary action (see rejection of claim 1 above). Douglas teaches various method of applying the CNTs to a surface, including spray coating. It is well within the skill of the ordinary artisan to combine DOUGLAS and CHAN such that the mold of CHAN is placed on the substrate, the suspension of DOUGLAS is applied adjacent to the channels using spray coating, and then the suspension passes through the channels, experiencing shear forces and spreading across the surface simultaneously.
	Thereby, Applicant's arguments are not persuasive as they are not germane with the scope of the claim or the rejection.

In particular, Examiner notes that Applicant appears to be reading the term "spread over" to limit the process to something akin to knife coating--wherein a physical material is applied to the liquid to apply it across the surface of a substrate. However, "spread over" is not limited to that scope. In particular, dip coating can also cause a liquid to "spread over" a substrate surface with the application of any kind of knife or physical apparatus to the surface. In the case of spin coating the liquid is spread over the surface of substrate using the forces created by rotating the substrate. Examiner has attached the definition of the word ‘spread’ which makes clear that it is not so limited (the second definition is particularly relevant).
	In the case of CHAN, CHAN does teach a liquid being spread over a surface. In particular, liquid is applied to one side of the narrow channels and cappillary action causes the liquid to pass into the channels, thereby spreading over a portion of the surface of substrate that it was not applied to previously. This falls within the scope of the claim.
	As such, it is unclear to Examiner why Applicant reads "spread over" in such a limited scope when there is no further language or limitation provided to support that interpretation.

(b) Examiner notes that DOUGLAS teaches that its coatings are between 0.5 nm to about 1000 microns thick (paragraph 14), teaches forming patterned zones (paragraph 60) and finally discusses that the base substrate is less than 100 nm (paragraph 66). 
.

Allowable Subject Matter
Claims 8-9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 8 includes the limitation of that wherein said overlayer of metal is deposited by sputter deposition. The closest prior art on record of LO (US PGPub 2007/0056855) teaches applying the overlayer of metal with electroless plating (paragraph 14). Claim 9 depends on claim 8.
Claim 11 includes the limitation of further coating said overlayer of metal with a second coating of carbon nanotubes according to steps (i)-(iii) and coating said second coating of carbon nanotubes with a second overlayer of metal, to result in a carbon nanotube-metal composite possessing a multilayer structure by having at least two separate layers of carbon nanotubes, with each layer of carbon nanotubes sandwiched by layers of metal, wherein the bottom-most layer of metal is said metal substrate.  The closest prior art on record of LO (US PGPub 2007/0056855) teaches applying an overlayer of metal onto a carbon nanotube layer, but is silent on forming a second layer of both the metal and carbon nanotubes to create a sandwich as required in claim 11. Further there is nothing LO that would render that formation of layers obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717